Citation Nr: 0709880	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-13 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for chronic sprain, 
left ankle, with avulsion fracture, anterior tibia currently 
rated as 10 percent disabling.

2.  Entitlement to service connection for chronic right ankle 
sprain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran reportedly had active service from June 1983 to 
July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2003, a 
statement of the case was issued in June 2003, and a 
substantive appeal was received in April 2004.  The veteran 
testified before the Board at a video conference hearing in 
January 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In reviewing the March 2003 and May 2004 VA examination 
reports of record, the Board finds that these reports are 
inadequate for rating purposes.  When evaluating disabilities 
of the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.  However, although the 
March 2003 and May 2004 examiners both reported that the 
veteran suffered from some degree of left ankle disability 
involving pain, the degree of any functional loss due to pain 
was not reported.  The veteran has now repeatedly claimed 
that his use of his left ankle is functionally limited by 
pain, including in his January 2007 hearing testimony.  
However, the March 2003 and May 2004 VA examination reports 
did not include any information regarding any additional loss 
of motion or function due to pain.  Without such medical 
data, the Board is unable to properly apply the diagnostic 
criteria applicable to the veteran's disability.

With regard to the claim of entitlement to service connection 
for a right ankle disability, the Board observes that service 
connection is warranted for a disability which is proximately 
due to, or the result of, a service-connected disease or 
injury.  38 C.F.R. § 3.310.  The Court has also held that 
service connection can be granted for a disability that is 
aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet.App. 439 (1995).  

It appears that prior examinations did not disclose objective 
evidence of right ankle disability.  However, at the January 
2007 Board hearing (almost three years after the most recent 
VA examination in May 2004) the veteran testified that he has 
now developed calluses on his right foot from altered weight 
bearing due to favoring his service-connected left ankle 
disability.  In view of the need for additional examination 
of the left ankle to meet DeLuca requirements, the Board 
believes it reasonable to also afford he veteran an 
examination of the right ankle to determine if there is 
current right ankle disability secondary to the service-
connected left ankle disability.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for an 
appropriate examination of both ankles.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  

     a) As to both ankles, the examiner 
should clearly report limitation of motion 
in degrees.  The examiner should also 
report (in degrees) the point at which 
pain is elicited on range of motion 
testing.  The examiner should also comment 
on whether there is any additional 
functional loss due to weakness, fatigue 
and/or incoordination, including during 
flare-ups.

     b)  As to the right ankle, the 
examiner should clearly report whether 
there is evidence of current chronic 
disability and, if so, whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any current 
chronic right ankle disability is 
proximately due to or caused by, or 
aggravated by, the service-connected left 
ankle disability. 

2.  The RO should then review the veteran's 
claims of entitlement to an increased 
rating for his left ankle disability and 
entitlement to service connection for a 
right ankle disability, to include as 
secondary to the service-connected left 
ankle disability.  The RO should take into 
consideration any newly submitted evidence, 
including the reports of the VA 
examinations requested above.  The RO 
should adjudicate the merits of the claims 
based on all the evidence of record and all 
governing legal authority, including the 
VCAA of 2000 and implementing regulations, 
and any additional information obtained as 
a result of this remand.  If any benefit 
sought on appeal remains denied, the RO 
should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case.  The 
case should be returned to the Board after 
the veteran is afforded an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



